Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,3-8,10-15,17-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations toward the time-smoothing parameter is a function of the initial or updated values of multiple masks, toward different time points toward the time frequency bins of the 2D representations, is not explicitly taught by the prior art of record.  As an example of prior art, Sun (20150215700) teaches time smoothing is implemented using a weighted moving average. However, Sun does not describe or suggest that the time smoothing parameter is a function of the initial or updated values of multiple masks. Rather, paragraph [0062] of Sun discloses a Gainb, smoothed == (alpha-sub-b)Gain-sub-b, + (1-alpha-sub-b)Gain(sub-b,Smooth-ePr-ev); although the updated time-smoothed gain value (Gainp, smoothed) 18 calculated using a weighted moving average, the time-smoothing parameter is not a function of the initial or updated values of multiple masks. Rather, paragraph [0062] of Sun states that alpha-sub-b is “controlled by the signal classification of the current frame”. In contrast, the current claim scope is toward Equation 5 of Applicant’s originally filed application, which describes the calculation of the time-smoothing parameter (a) as a function of values of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/03/2021